Order unanimously modified on the law and as modified affirmed without costs in accordance with the follow*978ing Memorandum: Supreme Court properly denied defendant’s motion to dismiss the causes of action seeking compensatory damages for alleged negligent conduct. The court erred, however, in failing to dismiss the cause of action seeking punitive damages. Punitive damages, may not be assessed against defendant Bath Central School District, which is a public corporation (see, Sharapata v Town of Islip, 56 NY2d 332; Buck v Hooker Chems. & Plastics Corp., 117 Mise 2d 496). (Appeal from Order of Supreme Court, Steuben County, Purple, Jr., J.—Summary Judgment.) Present—Pine, J. P., Lawton, Callahan, Doerr and Fallon, JJ.